Appeal from an order of the Family Court, Niagara County (John F. Batt, J.), entered September 8, 2004 in a proceeding pursuant to Family Court Act article 6. The order granted the parties joint custody of the subject children with primary physical residence to petitioner and visitation to respondent.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Cherilyn P., 192 AD2d 1084 [1993], lv denied 82 NY2d 652 [1993]; see also CPLR 5511). Present—Pigott, Jr., P.J., Green, Hurlbutt, Gorski and Smith, JJ.